962 F.2d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Russell McKINNON, Appellant,v.Robert PERRY, Major;  M.D. Binam, Disciplinary Chairman;Marvin Evans, Warden;  Robert Clark, Disciplinary HearingAdminis- trator;  A.L. Lockhart, Director, ArkansasDepartment of Correction, Appellees.
No. 91-3293.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 7, 1992.Filed:  May 13, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Russell McKinnon, an Arkansas inmate incarcerated at Tucker Maximum Security Unit (Tucker), appeals from the District Court's1 dismissal of his 42 U.S.C. § 1983 action against various prison officials.  We affirm.


2
McKinnon filed the instant action claiming that his constitutional rights were violated when he was found guilty of disciplinary violations for both possession of unauthorized property and failure to obey an order.  McKinnon sought money damages, as well as declaratory and injunctive relief.  After an evidentiary hearing, the magistrate judge2 proposed that McKinnon's complaint should be dismissed as to all defendants.  The District Court adopted the report and dismissed the action.


3
We agree with the District Court that the former warden at Tucker was authorized to impose stricter personal property restrictions at Tucker than Arkansas Department of Correction system-wide regulations required.  We also agree that the two disciplinary violations McKinnon received did not address the same conduct.  We conclude that McKinnon's contention that defendants violated their own regulations in disciplining him for failing to obey an order does not rise to the level of a section 1983 claim.   See Valiant-Bey v. Morris, 829 F.2d 1441, 1444 n.5 (8th Cir. 1987) (section 1983 claim may not be premised on violation of state regulation).  We have carefully considered McKinnon's remaining arguments and find that they lack merit.


4
Accordingly, we affirm.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas


2
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas